Name: COMMISSION REGULATION (EC) No 3531/93 of 21 December 1993 allocating Community quantitative import quotas for unwrought aluminium oroginating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  iron, steel and other metal industries;  political framework;  political geography
 Date Published: nan

 No L 321 /4 Official Journal of the European Communities 23. 12. 93 COMMISSION REGULATION (EC) No 3531/93 of 21 December 1993 allocating Community quantitative import quotas for unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania their obligations pursuant to Article 8 (1 ) of Regulation (EEC) No 1023/70, to notify the Commission when their allocations are exhausted and to inform it by 28 January 1994 of how much of their allocations are still available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee established by Article 10 of Regulation (EEC) No 1023/70, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Articles 2 and 11 thereof, Whereas the Commission, by Regulation (EC) No 3257/93 (2), amended and extended until 28 February 1994 Regulation (EEC) No 2227/93 (3) imposing quantita ­ tive restrictions on imports of unwrought aluminium falling within CN codes 7601 10 00 and 7601 20 10 orig ­ inating in Armenia, Azerbaijan, Belarus, Georgia, Kazakh ­ stan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkme ­ nistan, Uzbekistan, Estonia, Latvia and Lithuania ; whereas in this context the imports in question were subject to an overall Community quantitative quota of 45 000 tonnes for the period 1 December 1993 to 28 February 1994 ; Whereas for technical and administrative reasons, the Commission decided against administering the quota solely at Community level and instead provided for it to be distributed among the Member States on the basis of traditional trade flows, in accordance with Article 11 of Regulation (EEC) No 1023/70 ; Whereas, to ensure that the chosen method of allocation is compatible with the Treaty and in particular with the spirit of the common commercial policy, a corrective mechanism is needed to guarantee direct imports to Member States whose quotas are exhausted as long as the global Community quota is not ; Whereas a basic Community reserve of 6 750 tonnes should therefore be set up to allow subsequent allocations, to be made no later than 1 February 1994, in response to demand from those who are not traditional importers ; Whereas any portion of Member States' allocations still available at that date should be added to the Community reserve and likewise reallocated ; Wherieas to enable the system to be administered effecti ­ vely, Member States should be required, in addition to Article 1 1 . The Community import quota for unwrought alumi ­ nium falling within CN codes 7601 10 00 and 7601 20 10 originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Estonia, Latvia and Lithuania from 1 December 1993 to 28 February 1994, as set by Regulation (EC) No 3257/93, shall be divided into two lots, the first of which shall be distributed among the Member States in accordance with the Annex hereto. 2. The second lot of 6 750 tonnes shall constitute a Community reserve to be allocated subsequently, accor ­ ding to the procedure established in Regulation (EEC) No 1023/70, by 1 February 1994 at the latest, taking into account demand from those who are not traditional importers. Article 2 Each Member State shall inform the Commission, by 28 January 1994 at the latest, of how much of its allocation is still available. This amount shall be transferred to the Community reserves and allocated in the manner set out in Article 1 (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 28 February 1994. (') OJ No L 124, 8 . 6. 1970, p. 1 . (2) OJ No L 293, 27. 11 . 1993, p. 40. (3) OJ No L 198, 7. 8 . 1993, p. 21 . 23 . 12. 93 Official Journal of the European Communities No L 321 /5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993. For the Commission Leon BRITTAN Member of the Commission ANNEX Allocation of the first part of the Community quota referred to in Article 1 (1) (tonnes) Member State Quota France 31 Belgium/Luxembourg 799 Netherlands v 15 652 Germany 1 6 077 Italy 3 683 United Kingdom 486 Ireland 0 Denmark 0 Greece 340 Portugal 195 Spain 987